Citation Nr: 0740032	
Decision Date: 12/20/07    Archive Date: 12/26/07	

DOCKET NO.  04-41 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$41,803.20.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 waiver decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The case is not ready for appellate 
review and must be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

The overpayment at issue in this case was created as a result 
of the veteran's failure to timely report all income from 
every source, including income both he and his wife received 
in and after the time that his pension benefits were 
initially approved in 1998.  As payment of VA pension is 
based upon calculation and consideration of all income from 
every source, the veteran was overpaid pension benefits to 
which he was not entitled.  The veteran was solely at fault 
in the creation of this overpayment, and there is no evidence 
on file nor any argument from the veteran which shows or 
suggests that VA is in any way responsible for the 
overpayment.  

The waiver decision and Statement of the Case on file found 
that the veteran was free from fraud, misrepresentation or 
bad faith in the creation of the overpayment, and decided the 
veteran's application for waiver in accordance with the 
principles of equity and good conscience at 38 C.F.R. 
§ 1.965(a).  The RO found that the veteran was at fault in 
the creation of the debt, and concluded that waiver of all or 
any part of this debt would result in an unjust enrichment to 
the veteran.  However, the Statement of the Case failed in 
any way to address the other principle provision applicable 
under the standards of an equity and good conscience 
determination in this case; that of undue hardship of 
collection on the debtor.  The veteran has not contested the 
calculation or amount of the debt at issue, but has argued 
that repayment of all or any amount would result in undue 
hardship.  The only objective evidence on file in support of 
this contention is the veteran's March 2002 financial status 
report (VA Form 5655).  

In reviewing the financial statement report on file, the 
Board finds that it has not been accurately completed and, at 
the time of this decision, it is some six years old.  It 
would appear that certain installment debts listed on the 
original financial status report should now be paid in full.  
The Board is simply unable to render a full and fair 
adjudication of the question of undue hardship in the absence 
of any prior adjudication of this issue by the RO, and in the 
absence of an accurate, timely, and fully completed financial 
status report, so the case must be remanded so that the 
veteran may be required to provide an accurate and up-to-date 
statement of his current finances.  

For this reason, the case is REMANDED to the RO for the 
following action:

1.  The veteran should be provided a VA 
Form 5655, Financial Status Report, and 
instructed to complete it in full, and in 
accurate detail.  This report must be 
completed with all listed income from 
every source for both the veteran and his 
spouse, and any other individual living 
in the veteran's household.  

2.  After completing the above 
development, the RO should again address 
the veteran's request for waiver of 
overpayment in consideration of the 
principles of equity and good conscience, 
including consideration of the veteran's 
claim of financial hardship in repaying 
the overpayment at issue.  If after 
reviewing the veteran's financial status 
report, any significant questions or 
inquiries are raised by the evidence, the 
RO should take whatever action is 
necessary and proper to resolve those 
questions.  If, after due consideration, 
the decision is not to the veteran's and 
representative's satisfaction, they must 
be provided a Supplemental Statement of 
the Case, which includes a discussion of 
the development requested in this remand, 
and be provided an opportunity to 
respond. The case should then be returned 
to the Board after compliance with 
appellate procedures.  The veteran need 
take no action until further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



